DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-16 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on applications JP 2018-169925 and JP 2018-169933 filed on 09/11/2018 and 09/11/2018 under 35 U.S.C 119(a)-(d).
            Acknowledgment is made that this application is a national stage filing under 35 U.S.C. 371 of international application no. PCT/JP2019/021417 filed on 05/29/2019.

Drawings
4.        The drawing has been filed on 09/10/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 09/10/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

35 USC § 112, 6th paragraph
            As to the claims, claim limitations a processing unit configured to executing one of commands to perform…., a disabling unit configured to disable a first command among the commands….,a determining unit configured to determine whether an authentication result is successful….,an enabling unit configured to enable the first command for a period of time…., a generating unit configured to generate a one-time password as the code information…., an authentication result acquiring unit configured to acquire the authentication result…., a code information acquiring unit configured to acquire the code information from the external apparatus…., a setting unit configured to enable or disable a communication port based on an operational input….have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder(s) “a processing unit, a disabling unit, a determining unit, an enabling unit, a generating unit, an authentication result acquiring unit, a code information acquiring unit, a setting unit” (a processing unit configured to executing one of commands to perform…., a disabling unit configured to disable a first command among the commands….,a determining unit configured to determine whether an authentication result is successful….,an enabling unit configured to enable the first command for a period of time….,a generating unit configured to generate a one-time password as the code information…., an authentication result acquiring unit configured to acquire the authentication result…., a code information acquiring unit configured to acquire the code information from the external apparatus…., a setting unit configured to enable or disable a communication port based on an operational input….) coupled 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, at least the claims containing the limitations described above has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the respective corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (fig. 2, element 21& paras., 0015-0017 of the filed specification at least discloses that the controller 22 obviously control and execute or function as the processing unit, the disabling unit, the determining unit, the enabling unit, the generating unit, the authentication result acquiring unit, the code information acquiring unit, the setting unit).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:

           I. Claims 1-5, 6 and 7, drawn to a printer apparatus, an image processing method and a non-transitory computer readable medium, classified in
          class 358, subclass 1.14. 
          II. Claims 8-14 and 15-16, drawn to a printer apparatus, an encryption method and a non-transitory computer readable medium, classified in class 713, subclass 171.        
          
The inventions are distinct, each from the other because of the following reasons:

2. Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product/apparatus as Claimed .

3. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

           A burden does exist because a separate search would be required.
           Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected invention.

           The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.



4.        Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

5.        The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
           In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 
where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 


Claim Rejections - 35 USC § 102
5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.        Claims 1-4, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda, US Pub 2013/0222840.
            As to claim 1 [independent], Hosoda teaches a printer (fig. 1, element 001; 0027) capable of communicating with an external apparatus (fig. 1, element 002; 0027), the printer comprising [fig. 1, element 001; 0027  Hosoda teaches that the printer 001 and the external apparatus 002 capable of communication with each other]: 
             a processing unit [fig. 2, element 201; 0029] configured to executing one of commands to perform corresponding processing with regard to the printer [fig. 2, elements 207-208; 0027, 0029  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user]; 
             a disabling unit [fig. 2, element 201; 0029] configured to disable a first command among the commands, the first command to acquire data from the external apparatus [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password and printer 001 determined that the inputted one time password doesn’t match, then the processor 201 would disable the command to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)]; 
             a determining unit [fig. 2, element 201; 0029] configured to determine whether an authentication result is successful based on predetermined code information [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password and printer 001 determined that whether the inputted one time password match, if doesn’t match, then the processor 201 would disable the command to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)]; and 
             an enabling unit [fig. 2, element 201; 0029] configured to enable the first command for a period of time, when the authentication result has been successful [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password and printer 001 determined that whether the inputted one time password match, if matched, then the processor 201 would enable the command to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)].
            
             As to claim 2 [dependent from claim 1], Hosoda teaches a generating unit [fig. 2, element 201; 0029] configured to generate a one-time password as the code information [fig. 9, step 901; 0084  Hosoda teaches that the processor 201 cause the login service 307 to issue or generate the one time password]; and 
             an authentication result acquiring unit [fig. 2, element 201; 0029] configured to acquire the authentication result, the authentication result being an authentication result with regard to the one-time password generated by the generating unit [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable of configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password and printer 001 determined that whether the inputted one time password match]. 

            As to claim 3 [dependent from claim 1], Hosoda teaches a code information acquiring unit configured to acquire the code information from the external apparatus [fig. 9, steps 904-905; 0084  Hosoda teaches that the external apparatus 002 has received the one time password, and then the user has inputted the one time password that is acquired from the external apparatus 002], 
              wherein the enabling unit is configured to enable the first command from the external apparatus, when the authentication result for the code information acquired by the code information acquiring unit has been successful [fig. 2, elements 207-208; fig. 5e & fig. 9, steps 901-905; 0027, 0029, 0080, 0084  Hosoda teaches that the printer 001 is capable or configured to execute image processing task according to one of scan or print or copy command receives from user. However, if user inputted one time password and printer 001 determined that whether the inputted one time password match? If matched, then the processor 201 would enable the command to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)].                            As to claim 4 [dependent from claim 1], Hosoda teaches a setting unit [fig. 2, element 204; 0029] configured to enable or disable a communication port based on an operational input [figs. 5e-f, 9, 10a-b; 0029, 0080, 0084 Hosoda teaches that the setting unit 204 is capable or configured to receive one time password from user to execute image processing task. However, if user inputted one time password and the printer 001 determined that whether the inputted one time password match? If matched, then the processor 201 would enable the communication I/F 206 to acquire data from the external apparatus 002 (see at least fig. 5e & para., 0080)]. 

            As to claims 6-7 [independent], However, the independent claims 6-7 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 6-7 would be rejected based on same rationale as applied to the independent claim 1.

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
 
7.         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda, US Pub 2013/0222840 in view of Doui, US Pub 2012/0293819.
            As to claim 5 [dependent from claim 1], Hosoda doesn’t teach wherein the data from the external apparatus is required for encrypted communication.
           Doui teaches wherein the data from the external apparatus is required for encrypted communication [0062, 0079-0080, 0089  Doui teaches that the data has been acquired from the external apparatus 4 to establish encrypted communication].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Doui teaching to acquire data for establishing encrypted communication to modify Hosoda’s teaching to identify user information received from an external device based on authentication information included in received authentication request and establishing data communication with the authentication server based on the identified user information in response to receipt of the authentication request sent from a printer that receives a print job to verify if the user is a registered user and sending the response to the authentication request to the printer in accordance with the verification result. The suggestion/motivation for doing so would have been benefitted to the user to sends the response indicating that the user is the registered user to the printer when the previous responses indicating the positive results and the data communication with the authentication server are not available, so that lower level of the security can be avoided, thus allowing the device to execute the print job effectively.
        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674